Citation Nr: 0822719	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  03-27 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to a higher rating for service-connected 
carpal tunnel syndrome, left wrist, secondary to diabetes 
mellitus.

2.  Entitlement to a higher rating for service-connected 
carpal tunnel syndrome, right wrist, secondary to diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1967 to February 
1970.

This matter came to the Board of Veterans' Appeals (Board) 
from a rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  This matter was remanded in March 
2006 for further development.      

In a statement received in June 2008, the veteran appears to 
raise claims for a permanent 100 percent rating and CHAMPVA 
(the Civilian Health and Medical Program of the VA) benefits 
for his wife.  These matters are hereby referred to the RO 
for appropriate action.  


FINDING OF FACT

On a June 2008 a written communication, the veteran indicated 
that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met, and 
the Board does not have appellate jurisdiction.  38 U.S.C.A. 
§ 7105(b), (d) (West 2002); 38 C.F.R. § 20.204 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 C.F.R. § 20.204, an appellant or his 
authorized representative may withdraw an appeal. 38 C.F.R. § 
20.204(a).  The withdrawal must be in writing and must 
include the name of the veteran, the claims file number, and 
a statement that the appeal is withdrawn.  See 38 C.F.R. § 
20.204 (b)(1).  Appeal withdrawals should be filed with the 
agency of original jurisdiction until the appellant or 
representative filing withdrawal receives notice that the 
appeal has been transferred to the Board.  38 C.F.R. § 20.204 
(b)(2).  Withdrawal of an appeal will be deemed a withdrawal 
of the notice of disagreement and, if filed, the substantive 
appeal, as to all issues to which the withdrawal applies.  38 
C.F.R. § 20.204 (c).  

In June 2008, a written communication was received from the 
veteran noting that he wished to withdraw his appeal.  
Accordingly, by law the Board does not have jurisdiction to 
review the appeal, and the appeal is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


